DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 7/16/2021 is acknowledged.
Claims 1, 7, 16, and 19 are amended.
Abstract is amended.
Drawings for Fig. 1, Fig. 2A and Fig. 2C are replaced.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 7/16/2021 are entered for prosecution. Claims 1-20 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the clam amendments.

Applicant’s amendment to the Abstract has overcome the objection to the Abstract previously set forth in the Non-Final Office Action mailed 4/23/2021.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 (pages 12-14) in a reply filed 7/16/2021 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced reference (Pinheiro) [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0149928 A1, hereinafter Zhang) in view of Marupaduga et al. (US 2014/0321367 A1, hereinafter Marupaduga) further in view of Pinheiro et al. (WO 20017/105534 A1, hereinafter Pinheiro).

Regarding claim 1:
Zhang teaches a method (see, Zhang: Abstract, “A method of forming a secure group in ProSe communication”) comprising: 
provisioning a segmentation policy for a network area (see, Zhang: para. [0072] teaches creating a group of UEs based on policy such as specific location, interest, etc.), wherein the segmentation policy identifies a plurality of policy groups for the network area (see, Zhang: para. [0072] teaches wherein the policy of creating groups (e.g., segmentation policy) could be based on UEs meeting different conditions (e.g., a plurality of policy groups) such as interest, specific location, proximity range, subscription, etc. and can be formed strictly (e.g., registered in a whitelist) or dynamically (e.g., based on a request from UE or by the network)) in which each policy group comprises a plurality of devices capable of inter-device communications (see, Zhang: para. [0067-0071] teach wherein each group comprises two of more device communicating each other.); 
Zhang does not explicitly teach wherein provisioning, by a group configurator node for a proximity services controller for the network area, a connectivity policy for each policy group of the plurality of policy groups, wherein the connectivity policy for each of policy group identifies at least one proxy configuration for one or more types of information to be communicated among the plurality of devices of each policy group. 
In the same field of endeavor, Marupaduga teaches wherein provisioning, by a group configurator node for a proximity services controller for the network area, a connectivity policy for each policy group of the plurality of policy groups, (see, Marupaduga: Abstract and para. [0030] teach wherein base station 105 (e.g., an access point (such as a base station) that comprises functional components or elements such as a group configurator node for a proximity services controller for the network area) selects and implements one of a plurality of D2D configurations (e.g., a connectivity policy for a D2D group) in response to high amounts of control signaling and identifies/designates a hub device 101 among a D2D group. The D2D group is selected based on proximity, user request, device capability, radio conditions, and/or other factors and is comprising user communication devices 101-103. The non-hub devices 102-103 exchange at least some control signaling (e.g., at least one type of information) with base station system 105 through hub device 101.). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include the teachings of Marupaduga in order to implement one of a plurality of connectivity configurations and designate a hub device (e.g., proxy device) and in order for non-hub devices to exchange at least some control signaling with base station system (e.g., access point) through the hub device and to exchange user data with one another through the hub device (see, Marupaduga: para. [0030]). 
Zhang in view of Marupaduga does not explicitly teach wherein identifying whether device-to-device communications are allowed for each policy group, wherein the proximity services controller interfaces with at least one access point.
In the same field of endeavor, Pinheiro teaches wherein identifying whether device-to-device communications are allowed for each policy group (see, Pinheiro: Fig. 1 and para. [0027] [0034] [0035] [0067] [0103] [0104] [0106] teach wherein the group management circuitry 110 (e.g., a proximity services controller with group configurator functionalities) that manages the UE device’s membership in the group and generates the group configuration data for the selected group to enable device-to-device communication with other UE devices in the selected group, thus identifying whether device-to-device communications are allowed for each group.), wherein the proximity services controller interfaces with at least one access point (see, Pinherio: Fig. 1 and para. [0026-0027] teach wherein the group management circuitry 110 (e.g., the proximity services controller) interfaces with the eNBs (e.g., access points).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in combination of Marupaduga to include the teachings of Pinheiro in order to allow the forming and managing of groups in the link layer (e.g., by the eNBs) which optimizes resource allocation and access methods leading to reduced latency (see, Pinheiro: para. [0027].). 
Zhang further teaches wherein establishing connectivity between each device of each of the plurality of policy groups and the at least one access point (see, Zhang: para. [0031] teaches wherein ProSe communication is established between UEs 11 and 12 (e.g., devices) and eNB 19 (e.g., access point); Para. [0051-0062] teach establishing secure discovery, authorization and connection for each group.). 
Zhang in view of Marupaduga teaches wherein communicating the one or more types of information to each of the plurality of policy groups based on the at least one proxy configuration for each connectivity policy of each policy group (see, Zhang: para. [0063-0064] [0126] teach wherein secure communication is provided between group member UEs and is not allowed to UES that do not belong to the group according to the subscription service type (e.g., proxy configuration). See, Marupaduga: para. [0032] teaches wherein in response to the control signaling (e.g., one or more types of information), user communication devices 101-103 wirelessly exchange user data over D2D traffic links 621-623.).
Although each functional elements of the claim 1 are not explicitly disclosed, each functional elements or entities can easily implemented as separate entities or as a combined entity. As such, the prior art references teach each and every functions and methods described in the claim limitations.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include the teachings of Marupaduga and Pinheiro in order to form a secure (see, Zhang: Abstract; Para. [0032]). 

Regarding claim 2:
As discussed above, Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 1.
	Zhang in view of Marupaduga further teaches wherein the one or more types of information comprises at least one of: configuration information associated with each of the plurality of devices of each policy group (see, Marupaduga: Abstract, “The base station systems selects one of a plurality of D2D configurations based on system conditions and transfers D2D configuration instructions to the user devices.” Para. [0019], “The group may be selected based on proximity, user request, device capability, radio conditions, and/or other factors.”); management information associated with each of the plurality of devices of each policy group (see, Zhang: para. [0073] teaches wherein a group management includes adding group member, removing group members, ending the group, and adding temporary group members.); and telemetry information associated with each of the plurality of devices of each policy group (see, Marupaduga: para. [0016], “User communication devices 101-104 detect and report various system conditions to base station system 105, such as inter-cell interference and failed access signaling” (e.g., telemetry information)).

Regarding claim 5:
As discussed above, Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 1.
	Marupaduga further teaches wherein a particular proxy configuration for a particular connectivity policy for a particular policy group indicates that no proxy device is configured for the particular policy group for any type of information associated with the particular policy group (see, Marupaduga: Fig. 2 and para [0019-0020] teach wherein no proxy device is configured for the D2D group comprising user communication devices 101-103.).

Regarding claim 6:
As discussed above, Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 5.
	Marupaduga further teaches wherein the access point is a 3rd Generation Partnership Project (3GPP) access point and the communicating further comprises: communicating the one or more types of information directly to each of the plurality of devices of the particular policy group via the 3GPP access point (see, Marupaduga: Fig. 2 and para [0019] teach wherein the access point is a base station that supports wireless protocols such as LTE, CDMA, GSM, EVDO, and HSPA (i.e., 3GPP access point, para. [0016]), and a D2D group is selected based on proximity and user communication devices 101-103 wirelessly exchange control signaling (e.g., one or more types of information) over signaling links 211-213 directly to each of the plurality of devices of the D2D group).

Regarding claim 7:
As discussed above, Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 5.
Marupaduga further teaches wherein updating the particular proxy configuration for the particular connectivity policy for the particular policy group to identify a proxy device for the particular policy group for at least one type of information to be communicated among the plurality of devices of the particular policy group (see, Marupaduga: para. [0022-0023] teach wherein the base station selects and implements D2D configuration (i.e., updating the particular proxy configuration) to designate user communication device 101 as a hub device (i.e., proxy device).); 
provisioning, by the group configuration node, based on the updating, the proximity services controller with the particular connectivity policy for the particular policy group; configuring the 3GPP access point based on the particular connectivity policy for the particular policy group (see, Marupaduga: para. [0022] teaches wherein the D2D group is selected based on proximity and configured with the base station 105 (i.e., the 3GPP access point) for the user communication devices 101-103); 
(see, Marupaduga: Fig. 3 and para. [0023], control signaling 311 (e.g., at least one type of information)); and 
communicating the at least one type of information from the proxy device to one or more other devices of the particular policy group (see, Marupaduga: Fig. 3 and para. [0023], user data (e.g., at least one type of information) over D2D traffic links 321-323).

Regarding claim 8:
As discussed above, Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 7.
	Marupaduga further teaches wherein the updating is based on at least one of: one or more network conditions identified for the particular policy group (see, Marupaduga: para. [0022] teaches wherein the updating D2D configuration is response to high inter and/or intra cell interference). 
Zhang further teaches wherein the updating is based at least one of: one or more changes to one or more devices of the particular policy group; one or more devices being added to the particular policy group; one or more devices being removed from the particular policy group; and a change to one or more segmentation policies associated with the particular policy group or one or more other policy groups (see, Zhang: para. [0072-0073] teach wherein the group is strictly formed or dynamically formed on a request from the UE or by the network and wherein the group management includes adding group members, removing group members, ending the group, and adding temporary group members.).

Regarding claim 9:
As discussed above, Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 8.
	Marupaduga further teaches wherein the particular connectivity policy identifies whether one or more operations are to be performed at the proxy device for data associated with the at least one type of information received by the proxy device from the one or more other devices of the particular policy group (see, Marupaduga: Figs. 3-7, Fig. 8 and para. [0036] teach a plurality of D2D configurations is selected (e.g., connectivity policy) based on monitoring of various systems conditions such as control signaling usage and user data transfers, which then identifies the operations to be performed by the hub-device (i.e., proxy device) for user data (e.g., at least one type of information) transfer (e.g., one or more operations) over traffic links 722-723 between the hub device and the non-hub devices in the D2D group.).

Regarding claim 10:
As discussed above, Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 1.
	Marupaduga further teaches wherein a particular proxy configuration for a particular connectivity policy for a particular policy group identifies a proxy device (see, Marupaduga: para. [0030] teaches wherein base station 105 selects and implements D2D configuration based on proximity and user communication device 101 is designated as a hub device (i.e., proxy device) within the D2D group (e.g., the policy group) and wherein non-hub devices 102-103 exchange at least some control signaling (e.g., at least one type of information) with base station system 105 through hub device 101.).

Regarding claim 11:
As discussed above, Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 10.
	Marupaduga further teaches wherein the particular connectivity policy identifies whether one or more operations are to be performed at the proxy device for data associated with the at least one type of information received by the proxy device from one or more other devices of the particular policy group (see, Marupaduga: para.[0031-0032] teaches wherein non-hub devices 102-103 exchange at least some control signaling with the base station system 105 (e.g., one or more operations to be performed) through hub device 101 (e.g., proxy device). Non-hub devices 102-103 exchange user data (e.g., at least one type of information) with one another though hub device 101.).

Regarding claim 12: 
Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 10.
	Marupaduga further teaches wherein the particular proxy configuration for the particular connectivity policy for the particular policy group identifies a primary proxy device and at least one backup proxy device configured for the particular policy group for the at least one type of information associated with the particular policy group (see, Marupaduga: para.[0030] teaches wherein additional hub devices (i.e., at least one backup proxy device) could be used in the group.).

Regarding claim 13:
As discussed above, Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 10.
	Marupaduga further teaches communicating the connectivity policy from the proximity services controller to the access point (see, Marupaduga: para. [0015], “Base station system 105 stores a plurality of D2D configurations 106.” Though, Marupaduga does not explicitly teach an apparatus of proximity service controller, the functionality of the proximity services controller is implicitly included in the base station (e.g., the access point).Therefore, the connectivity policy (e.g., a plurality of D2D configurations) is communicated to the base station.); 
communicating the at least one type of information to the proxy device identified for the particular policy group (see, Marupaduga: Fig. 7 and para [0035] teach wherein the base station system 105 and user communication device 101 designated as a hub device (i.e., proxy device) of the D2D group wirelessly exchange control signaling over signaling link 711 and user data over traffic link 721; and 
communicating the at least one type of information from the proxy device to one or more other devices of the particular policy group (see, Marupaduga: Fig. 7 and para [0033] teach wherein “non-hub devices 102-103 exchange at least some control signaling and user data with base station system 105 through hub device 101” .).

Regarding claim 15:
As discussed above, Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 13.
Marupaduga further teaches wherein for one or more other types of information that are not associated with the particular proxy configuration, the method further comprises: communicating the one or more other types of information directly to each of the plurality of devices of the particular policy group (see, Marupaduga: D2D configuration in Fig. 4 wherein user communication devices 101-103 in the D2D group wirelessly exchange user data of D2D traffic links 421-423.).

Regarding claim 16:


Regarding claim 17:
	Claim 17 is directed towards one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform the method of claim 2. As such, claim 17 is rejected under similar rationale to claim 2.

Regarding claim 18:
	Claim 18 is directed towards one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform the method of claim 10. As such, claim 18 is rejected under similar rationale to claim 10.
	
Regarding claim 19:
	Claim 19 recites a system comprising: at least one memory element for storing data; and at least one processor for executing instructions associated with the data, wherein executing the instructions causes the system to perform the method of claim 1. Therefore, claim 19 is also rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 20:
	Claim 20 is directed towards an apparatus configured to perform the method of claim 2. As such, claim 20 is rejected under similar rationale to claim 2.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Marupaduga further in view of Pinheiro further in view of Teeni et al. (US 2015/0312766 A1, hereinafter Teeni).

Regarding claim 3: 
As discussed above, Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 1.
Zhang in view of Marupaduga and Pinheiro does not explicitly teach wherein the network area comprises at least one of: one or more floors of one or more facilities; and one or more subdivisions of one or more floors of one or more facilities.
In the same field of endeavor, Teeni teaches wherein the network area comprises at least one of: one or more floors of one or more facilities; and one or more subdivisions of one or more floors of one or more facilities (see, Teeni: para. [0019] teaches wherein the communication environment in the area of a facility (i.e., the network area) which may be a building that has one or more floors.).
Zhang in combination of Marupaduga and Pinheiro to include the teachings of Teeni in order to manage and regulate wireless devices located in a facility according to a predefined usage policy (see, Teeni: Abstract). 

Regarding claim 4:
As discussed above, Zhang in view of Marupaduga. Pinheiro, and Teeni teaches all limitations in claim 3.
Teeni further teaches wherein the one or more facilities comprise at least one of: an office; a factory; and a geographical area (see, Teeni: para. [0019] teaches wherein the communication environment in the area of a facility (i.e., the network area) may be an office within a building, a yard (i.e., a geographical area), a factory and the like.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Marupaduga further in view of Pinheiro further in view of Aminaka (US 2018/0084425 A1, hereinafter Aminaka).

Regarding claim 14:
As discussed above, Zhang in view of Marupaduga and Pinheiro teaches all limitations in claim 13.
Zhang in view of Marupaduga and Pinheiro does not explicitly teach wherein the connectivity policy identifies whether the plurality of devices for the particular policy group are allowed to communicate with one or more other devices of one or more other policy groups.
	In the same field of endeavor, Aminaka teaches wherein the connectivity policy identifies whether the plurality of devices for the particular policy group are allowed to communicate with one or more other devices of one or more other policy groups (see, Aminaka: para. [0010-0011] teach wherein the predetermined condition (e.g., the connectivity policy) includes the UE belonging to a first group gives to the second group implicit or explicit permission to perform D2D communication between the first and the second group.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in combination of Marupaduga and Pinheiro to include the teachings of Aminaka in order to improve security of D2D communication performed between D2D communication groups (see, Aminaka: Abstract and para. [0009]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471